Citation Nr: 1103511	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  09-06 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for joint 
pain.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for a disability manifested by 
muscle pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a disability manifested 
by muscle pain, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1988 to May 
1991, including service in the Persian Gulf.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida which, in pertinent part, denied the 
Veteran's claim for an increased rating for joint pain.  This 
rating decision also denied his request to reopen his claim for 
service connection for muscle pain.

Jurisdiction over these matters returned to the Winston-Salem, 
North Carolina RO subsequent to the issuance of the February 2008 
rating decision.

The Veteran withdrew his request for a Board hearing in April 
2010.

The issue of entitlement to an increased rating for joint pain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT
  
1.  In a March 2003 decision, the Board denied the Veteran's 
claim for service connection of service connection for muscle 
pain, to include as due to an undiagnosed illness, because the 
record was negative for objective evidence of chronic muscle 
pain.

2.  Evidence received since the March 2003 Board decision relates 
to an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran has objective indications of muscle pain as a 
chronic disability that has been present to a compensable degree 
for more than six months.


CONCLUSIONS OF LAW

1.  The March 2003 Board decision that denied entitlement to 
service connection for muscle pain to include as due to an 
undiagnosed illness was final when issued.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2010).

2.  Evidence received since the March 2003 Board decision denying 
service connection for muscle pain to include as due to an 
undiagnosed illness is new and material.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

3. The criteria for service connection for a disability 
manifested by muscle pain as due to an undiagnosed illness have 
been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was amended to eliminate the fourth 
requirement that VA request that a claimant submit any evidence 
in his or her possession that might substantiate the claim.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).

The VCAA is not applicable where further assistance would not aid 
a veteran in substantiating his claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decisions, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.")

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed to 
have been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  This 
presumption applies to veterans who have served 90 days or more 
of active service during a war period or after December 31, 1946.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

For veterans with service in the Southwest Asia Theater of 
Operations during the Persian Gulf War, service connection may 
also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
Under this law and regulation, service connection will be granted 
for a Persian Gulf veteran who exhibits objective indications of 
"a qualifying chronic disability" that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi- symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. § 1117(d) warrants a presumption of 
service-connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis. In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

The criteria for an undiagnosed illness and medically unexplained 
chronic multisymptom illnesses was revised, effective October 7, 
2010, and applicable to all claims pending before VA on that 
date.  38 U.S.C.A. § 3.317(a)(2)(i)(B); see 75 Fed. Reg. 61,995-
97 (Oct. 7, 2010).  Medically unexplained chronic multi-symptom 
illnesses that are defined by a cluster of signs or symptoms 
include, but are not limited to, chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome.  Id.  

Chronic multi-symptom illnesses of partially understood etiology 
and pathophysiology, such as diabetes and multiple sclerosis, 
will not be considered to be medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

The following diseases will be service-connected if they become 
manifest in a veteran with a qualifying period of service: 
brucellosis, campylobacter jejuni, coxiella burnetii (Q fever), 
malaria, mycobacterium tuberculosis, nontyphoid salmonella, 
shigella, visceral leishmaniasis and West Nile virus.  75 Fed. 
Reg. 61,995-97 (to be codified at 38 C.F.R. § 3.317(c)(3)(ii)).  
The diseases previously listed will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined above even though there is no evidence of such disease 
during the period of service.  

If a veteran is presumed to be service connected for one of the 
diseases listed in paragraph (c)(2) above and is diagnosed with 
one of the diseases listed below in the time period specified for 
the disease, if specified, VA will request a medical opinion as 
to whether it was at least as likely as not that the condition 
was caused by the veteran having had the associated disease.  
Such an opinion is required for brucellosis if arthritis or 
infections of the cardiovascular, nervous and respiratory systems 
are diagnosed.  For campylobacter jejuni, such an opinion is 
required if reactive arthritis becomes manifest within three 
months of infection.  Such an opinion is required for nontyphoid 
salmonella if reactive arthritis becomes manifest within three of 
the infection.  For shigella, such an opinion is required if 
reactive arthritis becomes manifest within three months of the 
infection.  75 Fed. Reg. 61,995-97 (to be codified at 38 C.F.R. 
§ 3.317(d)(2)).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness include, but are not limited to, the 
following: (1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic signs 
or symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

In cases where a veteran applies for service connection under 38 
C.F.R. § 3.317 but is found to have a disability attributable to 
a known diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. § 1110 is nevertheless 
warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence Criteria

A finally adjudicated claim may be reopened if new and material 
evidence is received.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and material.  
Savage, supra.

For the purpose of determining whether new and material evidence 
has been presented to reopen a claim, the evidence for 
consideration is that which has been presented or secured since 
the last time the claim was finally disallowed on any basis, and 
not only since the last time it was disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Muscle Pain 

The Veteran's claim of service connection for muscle pain was 
last denied in March 2003, when the Board determined the record 
was negative for objective evidence of chronic muscle pain.  This 
decision was not appealed and is final.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1100, 20.1104.

The evidence considered in this March 2003 Board decision 
includes the Veteran's service treatment records, VA treatment 
records, VA examination reports and statements submitted by the 
Veteran's mother, brother and sister.

The service treatment records were negative for any complaints, 
treatment or diagnoses related to muscle pains.  In an April 1991 
Medical Examination for Separation Statement of Option, the 
Veteran indicated that he did not desire a separation medical 
examination and such an examination was not conducted.

A September 1997 letter from the Veteran's brother indicated that 
the Veteran's wrists and elbows would ache after they played 
racquetball together.  He also noticed that the Veteran would 
favor one side of his body due to pain in the hip or ankle.  It 
took him almost an hour in the morning before his "muscles 
relax[ed]."  

A September 1997 letter from the Veteran's mother described a 
recent incident in which the Veteran lost strength in his arm.

At a September 1997 VA neurologic examination, the Veteran 
reported that he had developed weakness in his right arm at the 
shoulder in June 1997.  This weakness had lasted about three 
months and had almost returned to normal, although he continued 
to experience some pain in his right shoulder.  Upon physical 
examination, all muscle groups exhibited normal strength.  A 
diagnosis of cephalgia, myosfascial in type, was made.  There was 
no neurologic disability.  Similar symptoms related to the right 
shoulder were reported in a September 1997 VA psychiatric 
examination.

A September 1997 VA General Medicine examination reflected 
complaints of intermittent discomfort in multiple joints with 
primary discomfort in the elbows, hips, wrists and knees.  
Physical examination revealed tenderness over the left medial 
epicondyle, left posterior shoulder girdle without muscle spasm 
and the medial aspect of the right knee.  The Veteran complained 
of pain in the left sacroiliac area with Patrick's maneuver.  An 
accompanying bone scan revealed mild to moderately increased 
tracer activity in the left carpus probably in the lunate and 
scaphoid bone regions as well as slightly increased activity in 
the distal and phalangeal joint of the left middle finger.  These 
findings were "felt to be most likely posttraumatic."  The 
impression was "multiple joint pain, no cause found." 

A December 1997 VA Gulf War Registry examination identified non-
specific right shoulder musculo-skeletal strain versus resolved 
brachial plexopathy, an anxiety reaction and chronic daily 
headaches.

A March 1998 VA treatment note reflects the Veteran's complaints 
of right shoulder pain.  This pain was noted to likely be 
brachial plexopathy that had resolved.

Evidence received since the March 2003 Board decision includes a 
December 2007 VA orthopedic examination and various private 
treatment records and opinions.

An August 2006 treatment summary from Dr. J. Y. reflects the 
Veteran's reports of progressive muscle weakness and intermittent 
"waxing and waning" exanthema, which he described as macular-
papular and diffuse.  Physical examination was negative for 
point-tenderness of the back and extremities.  The provider 
opined that the Veteran's symptoms, including oral ulcerations 
and skin lesions, in the context of diffuse arthalgias, 
neuralgias and myalgias made him suspicious for a rheumatological 
disorder.  Such disorders included Behcet's disease, lupus 
erythematosus and Reiters syndrome.

Assessments of chronic back, shoulder, and wrist pain were made 
in an August 2006 private treatment note.  Physical examination 
revealed some tenderness along the soft tissues on the right 
shoulder.

An August 2006 private lumbar Magnetic Resonance Imaging (MRI) 
scan revealed severe osteoarthritis of the L5-S1 intervertebral 
disc space and severe degenerative changes of the L5-S1 
intervertebral disc with transaction of the disc in its anterior 
third.  An August 2006 private right shoulder MRI scan revealed 
findings highly suggestive of a complete tear and degeneration of 
the supraspinatus tendon.  In addition, the increased signal 
identified to the biceps tendon sheath was consistent with 
tendinosis.

An August 2006 private right wrist arthrogram revealed evidence 
of an immediate extravasation at the level of the angular 
fibrocartilage complex indicating the presence of a triangular 
fibrocartilage complex (TFCC) tear as well as an abruption at the 
level of the ulnar radial joint.

A September 2006 private treatment note reflects complaints of 
intermittent episodes of back discomfort and bilateral lower 
extremity discomfort.  Physical examination revealed minimal 
palpable tenderness at the back without spasms.  There was no 
sciatic notch tenderness in the lower extremities.  Assessments 
of a possible severe chronic musculoskeletal sprain/strain 
syndrome and a possible mechanical component to his symptoms were 
made.

Impressions of bilateral rotator cuff tendinosis/bursitis, right 
greater than the left, greater trochanteric bursitis of the right 
hip and low back pain/degenerative disc disease at L5-S1 were 
reported in a September 2006 private treatment note.  Follow-up 
in approximately four to six weeks was recommended.  

An October 2006 treatment summary from Dr. D. P., a private 
rheumatologist, noted the Veteran's complaints of a prominent 
degree of temporomandibular (TMJ) pain as well as pain in the 
hands, wrists, low back, right ankle and bilateral plantar 
fascia.  A work-up had revealed abnormalities in the 
musculoskeletal system.  Extensive imaging data obtained on the 
right wrist, lumbar spine, bilateral shoulders and TMJ regions 
revealed findings more in keeping with degenerative changes that 
have possibly resulted from chronic inflammatory disease.  
Physical examination revealed diffuse tenderness over some of the 
affected areas including the TMJ region, right shoulder and right 
wrist.  There was some mild tenderness in the left anterior 
ankle.  An impression of arthalgias with "HLAB27" positivity 
with questionable significance was made.  The provider was unsure 
of the cause of the Veteran's symptoms, as the findings on the 
imaging data were somewhat nonspecific for chronic inflammatory 
disease.  It was possible that he suffered from synovitis in 
multiple joints in the past which had led to cartilaginous, 
ligamentous and tendinous disruptions in abnormalities noted in 
the studies.  Otherwise, the provider saw little evidence of 
active inflammatory disease as the Veteran did not fulfill the 
criteria for specific spondyloarthropathy.

An October 2006 private treatment note indicated a positive HLA-
B27 test.  The provider believed that most of the Veteran's pain 
stemmed from an immunologic-type inflammatory process.  There was 
no active synovitis at that time.

A November 2006 private treatment summary from Dr. J. Y. detailed 
the Veteran's complaints of severe back pain, right shoulder pain 
and right wrist pain.  MRI studies of the back, wrist and 
shoulder revealed evidence of multiple ligamentous injuries and 
enthesiopathies as well as extensive degenerative disc disease in 
the spine, which was "most unusual given his age and lack of 
acute trauma."  The provider noted that he was concerned about 
the possibility of an autoimmune disorder or spondyloarthropathy 
and preceded with a medical work-up.  A sizeable number of these 
disorders might be seronegative and therefore "essentially a 
clinical diagnosis."  Testing for genetic tissue markers was 
positive for HLA-B27 which was strongly suggestive of Reiter's 
syndrome.  The provider noted that he was "highly suspicious" 
of this clinically-based diagnosis, due to the Veteran's 
constellation of symptoms and this diagnostic work-up.  A 
rheumatology referral noted that the Veteran's symptoms and 
extent of joint involvement was highly unusual for a patient of 
his age and general health.  His treating hand surgeon was noted 
to agree with the diagnosis of Reiter's syndrome.

In a December 2006 statement, the Veteran reported that he had 
tested positive for HLA-B27, which had a strong association with 
spondyloarthropathies such as Reiter's syndrome.  He had been 
informed that his condition and symptoms were compatible with 
such a diagnosis.  He continued to experience severe pain in 
multiple joints and in his low back, despite medication and 
physical therapy.

A December 2007 VA orthopedic examiner noted that a positive HLA-
B27 was not conclusive for diagnosis, as such a finding was 
positive in 60 to 80 percent of patients with Reiter's syndrome.  
On clinical examination, the Veteran had full range of motion of 
joints with some tenderness to palpation, normal strength and 
normal deep tendon reflexes.  There was a history of normal nerve 
conduction studies.  

The examiner explained that Reiter's syndrome was a condition of 
reactive arthritis characterized by the inflammation of the 
joints from infections, which was not mentioned in any of the 
numerous clinic visits to private physicians.  In addition, such 
a condition was an asymmetric arthritis usually affecting the 
knees, ankle and metatarsophalangeal (MTP) joints.  There was no 
clinical evidence of arthritis in the shoulders, wrists, hip or 
ankle and the nature of bilateral joints which were affected was 
not asymmetric.  The examiner noted that the Veteran's private 
physician had made no definite diagnosis of Reiter's syndrome.  
The Veteran did not want to be labeled with a connective tissue 
disorder due to anticipated complications with insurability.  
Following this examination and a review of the claims file, 
including the private treatment notes, the examiner opined that 
it was less likely than not that the Veteran's complaints of 
joint pain, fatigue/sleepiness, muscle pain, canker sores, and 
lichen simplex chronicus constituted a diagnosis of Reiter's 
syndrome.

The Veteran reported bilateral wrist pain, bilateral shoulder 
pain and lumbar spine pain at a December 2007 VA orthopedic 
examination.  Following a physical examination and a review of 
the Veteran's claims file, including the various private 
treatment notes and diagnostic studies, diagnoses of a bilateral 
shoulder rotator cuff tear, bilateral wrist internal derangement 
including the scapholunate ligament and degenerative disc disease 
of the spine were made.

Again, the Veteran's claim of service connection for muscle pain 
to include as due to an undiagnosed illness was previously denied 
in a March 2003 Board decision as the record was negative for 
objective evidence of chronic muscle pain.  As such, objective 
evidence of chronic muscle pain is required to reopen his claim.

Muscle tenderness to palpation was found during the December 2007 
VA orthopedic examination and diffuse tenderness in the right 
shoulder and right wrist were noted in an October 2006 private 
treatment summary, representing objective evidence of muscle 
pain.  Thus, such evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  The requirements under 
38 C.F.R. § 3.156 have thus been met and the Veteran's claim of 
service connection for a disability manifested by muscle pain is 
therefore reopened.  

The evidence of record is conflicting as to whether the Veteran's 
reported symptoms constitute a diagnosed disability.  Although 
his complaints of muscle pain in November 2006 were "strongly 
suggestive" of Reiter's syndrome, the December 2007 VA 
orthopedic examiner declined to find such a diagnosis and 
provided a detailed explanation as to why this diagnosis was not 
appropriate for the Veteran's symptoms.  Therefore, it cannot be 
said that the Veteran's complaints of muscle pain have been 
attributed to a diagnosed illness.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2010), degenerative arthritis established by X-ray findings with 
limitation of motion that was noncompensable warrants a 10 
percent rating.  The record establishes Veteran degenerative 
changes in multiple joints, including in his right wrist, lumbar 
spine, bilateral shoulders and TMJ region.  His disability has 
been present to a degree of 10 percent or more since at least 
October 2006.

Based on the above, chronic qualifying disability has been shown 
and the claimed muscle pain meets the criteria for service 
connection under the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Accordingly, service connection is granted.


ORDER

New and material evidence having been received, the claim for 
service connection for a disability manifested by muscle pain due 
to an undiagnosed illness is reopened.

Service connection for a disability manifested by muscle pain due 
to an undiagnosed illness is granted, subject to governing 
criteria applicable to the payment of monetary benefits.


REMAND

In a February 2009 letter, the Veteran alleged that his joint 
pain and symptoms had significantly worsened since his last VA 
examination.  He specifically indicated that he had been 
diagnosed with severe progressive arthropathy in multiple smaller 
joints, including his right hip, ankles, right acromioclavicular 
(AC ) joint, bilateral feet and TMJ joints.   The December 2007 
VA examination, the last VA examination of record, did not 
address these joints.  

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In 
light of the February 2009 letter, a new VA examination is 
required to determine the current severity of the Veteran's 
service-connected joint pain.

Accordingly, the case is REMANDED for the following action:

1.   Afford the Veteran a VA examination to 
determine the current nature and severity of 
his service-connected joint pain disability.  
The claims file must be made available to the 
examiner, and the examiner should indicate in 
the report or addendum that the file was 
reviewed.  All indicated diagnostic testing 
and diagnostic studies should be undertaken.

The examiner should identify all current 
manifestations of the service connected joint 
pain to include all affected joints.

The examiner should report the current ranges 
of motion.  The examiner should also 
determine whether the joint pain disability 
is manifested by weakened movement, excess 
fatigability, pain, incoordination or flare-
ups.  Such inquiry should not be limited to 
muscles or nerves.  These determinations 
should be expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, pain, 
incoordination or flare-ups.  The examiner 
should further report the point, if any, in 
the ranges of motion when pain is evident.

2.  Review the examination reports to ensure 
that they contain all information and 
opinions requested in this remand.

3.  If any claim on appeal remains denied, 
the RO should issue a supplemental statement 
of the case before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


